DETAILED ACTION

This Office action is in response to papers filed on 17 July 2020.

Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. US 2018/0096261 A1 to Chu et al. in view of US Patent No. US 10,453,572 B1 to Brooks et al..
The reference of prior art to Chu et al. (herein after “Chu”) teaches of an anomaly detection model that accesses sensor data generated by a plurality of sensors so as to allow for purposes of management and monitoring of devices as claimed.  The prior art of Chu teaches the elements of the instant invention as follows.

Regarding independent claims 1, 11, and 18, a computer-implemented method for ticket generation based on anomaly in at least one device of a plurality of devices installed in a facility, a computer system and a non-transitory computer readable storage medium encoding computer executable instructions that, when executed by at least one processor, performs the method for ticket generation, with the computer-implemented method, computer system and computer readable storage medium comprising:
receiving, at an anomaly recognition engine with a processor, a first-set of data from a facility management system, wherein the facility management system is associated with a plurality of sensors, wherein the plurality of sensors are installed at the plurality of devices, wherein the plurality of devices are installed at different locations in the facility, wherein the first-set of data is received in real time – taught by Chu in paragraph [0019] as “a management utility may additionally assist IoT devices with anomaly detection. Devices may utilize machine-learning-based anomaly detection models, which may be provided or developed with assistance of a management utility, among other examples. Anomaly detection models may be deployed locally at the devices, to allow devices to self-detect anomalies in data generated by sensors on the device. Gateways (e.g., 150) may also or alternatively host and consume anomaly detection models (e.g., generated by an anomaly management) to detect anomalies occurring in data generated by any devices connected to the gateway …”  the management utility of Chu is equated to the facility management system of the instant invention, the anomaly detection models are likened to the anomaly recognition engine of the instant invention.  The receipt of data in real-time is taught in paragraph [0045] as “the model may then be applied to related real time data to determine predictively whether anomalies are occurring or not”;
analyzing, at the anomaly recognition engine with the processor, the first-set of data associated with the plurality of devices, wherein the analysis of the first-set of data is done by using one or more machine learning algorithms – the step of analyzing the data is taught by Chu in paragraph [0019] as “such anomaly detection models, in some implementations, may be generated from an ensemble of machine learning algorithms used to automate generation of labels based on data generated by one or more of the devices (e.g., 105a-d) and utilize these labels to generate a corresponding anomaly detection model through a supervised machine learning algorithm system utilizing the generated labels, among other examples”;
detecting, at the anomaly recognition engine with the processor, one or more anomalies in the at least one device of the plurality of devices based on the analysis of the first-set of data, wherein the detection is done in real time – this element of the instant invention is taught by Chu in paragraph [0019] as “anomaly detection models may be deployed locally at the devices, to allow devices to self-detect anomalies in data generated by sensors on the device. Gateways (e.g., 150) may also or alternatively host and consume anomaly detection models (e.g., generated by an anomaly management) to detect anomalies occurring in data generated by any devices connected to the gateway”;
generating, at a ticket generation module with a processor associated with the anomaly recognition engine, one or more tickets in an event of the detection of the one or more anomalies in the at least one device of the plurality of devices associated with the facility, wherein the one or more tickets comprising one or more parameters associated with the one or more anomalies, wherein the one or more tickets are generated in real time – Chu teaches the generating step in paragraph [0050] with the use of an anomaly tracker as “the anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices (e.g., 105b,d)”; and
prioritizing, at the ticket generation module with the processor, the one or more tickets based on severity of the one or more anomalies, wherein the severity of the one or more anomalies are predicted based on the one or more parameters – the final step of prioritizing is indicated by Chu in paragraph [0050] as applying a threshold or heuristic.
Chu does not specifically address the severity of the anomalies as claimed.  For this reason, the patented invention of Brooks et al. (herein after “Brooks” is introduced, where “the control unit 880 may cause a work order to be automatically generated for the service personnel, including a scheduling for service based on an urgency calculated based on the severity of the detected condition, such as subsystem failure or imminent failure based on known parameters, information about the detected condition and information for addressing the detected condition and/or services the medical cart 100.”). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the above mentioned invention of Chu to have included the scheduling for service based on an urgency/priority calculated based on the severity of the detected condition based on parameters of Brooks so to enable prioritizing anomalies based on the level of severity in a method and system for providing services to devices.
	In addition to the above listed elements, independent claim 11 includes the citation of one or more processors and a memory coupled to the one or more processors, the memory for storing instructions which, when executed by the one or more processors, cause the one or more processors to perform a method for ticket generation based on anomaly in at least one device of a plurality of devices installed in a facility.  These elements are taught by Chu in paragraph [0023] as “computing environment 100, can include electronic computing devices operable to receive, transmit, process, store, or manage data and information associated with the computing environment 100”.
In claims 2, 12 and 19, the computer-implemented method, a computer system and a non-transitory computer readable storage medium as recited in claims 1, 11 and 18, states wherein the plurality of devices comprising heating, ventilation, and air conditioning (HVAC), de-humidifiers, escalators, elevators, boiler unit, direct generation system (DG system), distribution board, transformer, transmission system, junction boxes, electric switchgear, circuit breaker, electrical wiring, fire detection system, electricity meter, water meter, gas meter, circuit disconnects, lighting system, electronic lock system, and intercom system.  The presence of devices as claimed is taught by Chu in paragraph [0017] as “computer-enhanced products such as home, building, vehicle automation devices (e.g., smart heat-ventilation-air-conditioning (HVAC) controllers and sensors, light detection and controls, energy management tools, etc.), smart appliances (e.g., smart televisions, smart refrigerators, etc.), and other examples.”

As per claims 3, 13 and 20, the computer-implemented method, a computer system and a non-transitory computer readable storage medium as recited in claims 1, 11 and 18, is focused on wherein the first- set of data comprising usage time of device, device behaviour, device output, device efficiency, device anomaly history, lighting settings, air pressure data, air flow data, temperature, humidity, and air quality index.  The data including information as recited above is taught by Chu in paragraph [0047] where it is stated “data describing a state or action performed in connection with one or more actuators of the device (e.g., data describing an “open,” “on,” “close,” or other condition), data generated for a user interface of the device (e.g., 105b,d), data generated by activity logic (e.g., 235, 236) of the device (e.g., 105b,d) (e.g., to process sensor data, actuator state data, or other data locally at the device to realize a further outcome or activity at the device, etc.), among other potential examples.”

Claims 4 and 14 are directed to the computer-implemented method and a computer system recited in claims 1 and 11, wherein the one or more parameters comprising facility location, faulty device placement, anomaly type, mean time to repair, required skills and required device. This element is taught by Chu in paragraph [0047] as “the data in which an anomaly may be detected may be data generated by one or more sensors (e.g., 110c) of the device (as they sense the environment corresponding to the device 105b,d), data describing a state or action performed in connection with one or more actuators of the device …”.

With regard to claims 5 and 15, the computer-implemented method and a computer system as recited in claims 1 and 11, are focused on wherein the one or more anomalies comprising high electricity consumption, low electricity consumption, unusual water consumption, unusual gas consumption, short circuit fault, device failure, symmetrical fault, unsymmetrical fault, temperature fault, unusual pressure, unusual air flow, unusual humidity, device efficiency variations, unusual device noise, circuit overload and lighting fault.  Chu teaches these attributes in paragraph [0063] as “an anomaly detection model generator 215 may be provided to generate multiple different anomaly detection models (e.g., 280a,b) for multiple different domains. For instance, a domain may relate to a collection of the same or different sensors on one or more devices (e.g., 105a-f) in a particular deployment or potentially multiple different deployments. A domain may be defined in order to determine anomalies with respect to that particular domain. For instance, a domain, in one instance, may pertain to multiple different sensors (e.g., thermal, humidity, and vibration sensors) on a single device and determining anomalies that may appear in the combined readings (e.g., temperature, humidity, and vibration readings) generated at each point in time (e.g., the time in which a reading is generated and/or sent) by the device (e.g., 105a)”.

In claims 6 and 16, the computer-implemented method and a computer system as recited in claims 1 and 11, state wherein the plurality of sensors comprising a temperature sensor, humidity sensor, dynamic pressure sensor, smoke sensor, infrared sensor, occupancy sensor, duct sensor, sound sensors, vibration sensor, ultrasonic sensor, touch sensors, proximity sensors, IR sensors, light sensors, air quality index sensors, location sensors, alarm sensors, motion sensors, and biometric sensors.  Use of these types of sensors is taught by Chu in paragraph [0014] as “a given sensor (e.g., 110a-c) may be configured to detect one or more respective characteristics such as movement, weight, physical contact, temperature, wind, noise, light, computer communications, wireless signals, position, humidity, the presence of radiation, liquid, or specific chemical compounds, among several other examples. Indeed, sensors (e.g., 110a-c) as described herein, anticipate the development of a potentially limitless universe of various sensors, each designed to and capable of detecting, and generating corresponding sensor data for, new and known environmental characteristics.” 
Regarding claims 7 and 17, the computer-implemented method and a computer system as recited in claims 1 and 11, recites further comprising comparing, at the anomaly recognition engine with the processor, present device behaviour with pre-defined device behaviour of each of the plurality of devices installed in the facility, wherein the comparison is done in real time.  This step of comparing is taught by Chu in paragraph [0019] as “anomaly detection models may be deployed locally at the devices, to allow devices to self-detect anomalies in data generated by sensors on the device. Gateways (e.g., 150) may also or alternatively host and consume anomaly detection models (e.g., generated by an anomaly management) to detect anomalies occurring in data generated by any devices connected to the gateway. In still other examples, a management utility (e.g., of management system 140) may utilize anomaly detection models. Such anomaly detection models, in some implementations, may be generated from an ensemble of machine learning algorithms used to automate generation of labels based on data generated by one or more of the devices (e.g., 105a-d) and utilize these labels to generate a corresponding anomaly detection model through a supervised machine learning algorithm system utilizing the generated labels, among other examples” which is deemed to be commensurate with the comparing step of the instant claims.

Claim 8 is stated as the computer-implemented method as recited in claim 1, further comprising comparing, at the anomaly recognition engine with the processor, the one or more anomalies in the at least one device of the plurality of devices with pre-defined allowable threshold, wherein the pre-defined allowable threshold is lower tolerance limit and upper tolerance limit of the one or more anomalies, wherein the anomaly recognition engine modifies the pre-defined allowable threshold based on potential solution of the one or more anomalies in real time.  This feature is taught by Chu in paragraph [0050] as “the anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies. For instance, anomaly detection logic 220 may include functionality for applying a threshold or heuristic to determine an event from multiple anomalies reported by the same or different (nearby or otherwise related) devices (e.g., 105b,d).”

As per claim 9, the computer-implemented method as recited in claim 1, further comprises identifying, at the ticket generation module with the processor, facility location, fault location, anomaly type, mean time to repair, required device and required skills, wherein the identification is done in real time.  Chu teaches this in paragraphs [0047] and [0053] as “the data in which an anomaly may be detected may be data generated by one or more sensors (e.g., 110c) of the device (as they sense the environment corresponding to the device 105b,d), …” and “algorithms may be executed on behalf of the anomaly management system 215, for instance, in response to a request or transaction initiated by the anomaly management system 215 via an API, with the performance of the algorithm be provided as a service to the anomaly management system.”

In claim 10, the computer-implemented method as recited in claim 1, further  comprises sending, at the ticket generation module with the processor, an alert to a user on media devices, wherein the alert is sent to inform the user about the one or more tickets and the one or more anomalies in the at least one device of the plurality of devices.  This transmission of an alert is taught by Chu in paragraph [0050] as “an anomaly detection logic 220 may be provided to access an anomaly detection model generated by an anomaly management system 215 and detect anomalies in data delivered to the management system from devices (e.g., 105b,d) within an M2M system. The anomaly detection logic 220 may additionally log the reported anomalies and may determine maintenance or reporting events based on the receipt of one or more anomalies … The anomaly tracker 215 may additionally trigger service tickets, alerts, or other actions based on receiving one or more reported anomalies from the devices (e.g., 105b,d).”

For the reasons stated above, the limitations of the instant invention are taught and/or fairly suggested by the prior arts of record; thereby, rendering the instant claims unpatentable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication No. US  2021/0034994 A1		Stocker et al.
Relates to computer-based systems configured for one or more novel technological applications of detecting, classifying, and visualizing events in large-scale, multivariate and multidimensional datasets and methods thereof.

US Patent Application Publication No. US  2017/0339178 A1		Mahaffey et al.

Data is collected from devices according to the different data collection policy. The norm is compared to the data collected from the device. If there is a deviation outside of a threshold deviation between the norm and the data collected from the particular device, a response is initiated.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sheela Rao whose telephone number is (571) 272- 3751. The examiner can normally be reached Monday - Wednesday from 8:00 am to 2:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mohammad Ali, can be reached on (571) 272-4105. The fax number for the organization where this application or any proceeding papers has been assigned is (571) 273- 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. It should be noted that status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http:// pair-direct.uspto.gov. Should any questions arise regarding access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sheela Rao/Examiner, Art Unit 2119                                                                                                                                                                                                        June 29, 2022

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119